EXHIBIT 10.11
BALDWIN TECHNOLOGY COMPANY, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
AS APPROVED SEPTEMBER 2010

I   Objective       The purpose of the Baldwin Technology Company, Inc. (the
“Company” or “Baldwin”) Management Incentive Compensation Plan (“MICP” or the
“Plan”) is to provide a financial incentive (bonus) to key Baldwin employees
around the world to work together for the common good of the Company as the
Company pursues its strategic business initiatives.

II   MICP Bonus Parameters and Implementation

  A.   The fiscal year MICP performance objective will be Earnings Before
Interest, Taxes, Depreciation and Amortization (EBITDA), and payment of an MICP
bonus will be based on over-achieving the Company’s fiscal year EBITDA AOP
objective.     B.   All MICP participants’ target bonus opportunities will be
based on total group fiscal year EBITDA performance as determined by the
Company’s consolidated fiscal year financials.     C.   The fiscal year MICP
pool of participants will be approximately sixty (65) employees (11% of
worldwide employee base) and there are seven bonus percentage classifications
ranging from 7.5% to 50%. A participant is eligible to participate in the MICP
at a target bonus percentage of his/her base salary in effect on July 1st of the
given fiscal year. This percentage, when multiplied by the participant’s base
salary, is his/her 100% target bonus opportunity.     D.   Fiscal year MICP
bonus payments will be earned upon performing at specific fiscal year EBITDA
levels that exceed the Company’s AOP EBITDA target. The bonus opportunity for
each MICP participant will begin at twenty percent (20%) of his/her 100% target
bonus opportunity for over-achieving the AOP EBITDA target by 10%, and will
increase in 10% increments for each specific EBITDA performance level up to a
maximum bonus opportunity for each participant of one hundred fifty percent
(150%) of the participant’s 100% total bonus opportunity for over-achieving the
AOP EBITDA target by 138%.     E.   The expense of the MICP bonus to be paid
will be included in the operating expenses when calculating whether or not the
fiscal year objective has been over-achieved and a bonus earned.

III   Administrative

  A.   New Participants         Any newly hired, promoted or transferred
employee who was not in the MICP Plan and becomes eligible as a result of being
hired, promoted or transferred will participate in the MICP on a pro-rated basis
from the date of such occurrence. All new participants must be approved by the
President & CEO and Chief Financial Officer of Baldwin Technology Company, Inc.
    B.   Termination, Retirement or Death         Unless otherwise stipulated in
a participant’s employment agreement (which employment agreement has been
approved by the Compensation Committee of the Board of Directors of the
Company), a participant who terminates voluntarily or is terminated for just
cause

 



--------------------------------------------------------------------------------



 



      (or summary dismissal) prior to a payout of any bonus under this Plan as
outlined in Section IV (C) below, will not receive payment under this Plan. In
the case of retirement or death or involuntary termination of a participant
before the fiscal year-end of the bonus plan year, payment will be made on a
pro-rated basis consistent with the time such employee worked during the fiscal
year.     C.   Payout         At fiscal year-end, actual financial performance
results will be compared to the performance criteria, and the payout for each
participant will be calculated using the foreign exchange rate in effect on
June 30th of that fiscal year. Any payout from the Plan will occur with the
first eligible pay period following the year-end earnings release, but no later
than December 31st following the end of the fiscal year.     D.   Plan Changes  
      Unless otherwise stipulated in a participant’s employment agreement (which
employment agreement has been approved by the Compensation Committee of the
Board of Directors of the Company), all information contained herein including
the MICP targets and the payout of bonuses (either as a whole or individually)
under this Plan may be changed as considered appropriate (for matters such as
acquisitions, etc.) at the sole discretion of the President & Chief Executive
Officer (CEO) of the Company, provided that changes to the Plan must be approved
by the Compensation Committee of the Board of Directors of the Company.     E.  
Change of Control         In the event of involuntary separation of a
participant within ninety (90) days of a Change of Control in the Company’s
ownership, payment will be made on a pro-rata basis consistent with the time
such participant worked during the fiscal year.     F.   Authorized Bonus Plan  
      This Management Incentive Compensation Plan is the only authorized bonus
plan of Baldwin Technology Company, Inc. To the extent that any other bonus
plans or agreements to pay an employee a bonus exist, based on corporate,
business unit, personal, etc. performance, they must be communicated to the
Director of Human Resources of Baldwin Technology Company, Inc, who will
determine the appropriate effect of those plans and eligibility of their
participants for the MICP.

 